AlleN, J.,
concurring: I concur in tbe order directing a new trial. Tbe question involved in tbis case is of tbe first importance, involving as it does, on tbe one band, tbe integrity of paper claimed to be negotiable, and, on tbe other, tbe power of tbe industrial corporation in its by-laws to restrict tbe authority of its officer to issue paper, and I think it ought not to be decided until tbe facts are fully developed.
It is material to inquire whether tbe defendant received any benefit from tbe paper in controversy in money, tbe payment of debts, or as a credit, and whether its president habitually transacted business of tbis character.
*308The opinion of the Chief Justice proceeds largely upon the assumption that these facts do appear, but I do not think so.